Citation Nr: 0328735	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  93-16 299	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for ankylosing spondylitis 
as secondary to service-connected bacillary dysentery.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
December 1951.

This matter originates from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied the veteran's claim of 
entitlement to service connection for ankylosing spondylitis 
as secondary to service-connected bacillary dysentery.  The 
veteran appealed the denial to the Board of Veterans' Appeals 
(Board), which, in September 1994 and October 1995, remanded 
the case to the RO for additional development.  Following the 
requested development, the RO continued its previous denial 
of the claimed benefit.

By May 1997 decision, the Board upheld the RO's denial of the 
veteran's claim, finding that the claim for service 
connection for ankylosing spondylitis secondary to bacillary 
dysentery was not well grounded.  The veteran appealed the 
Board's decision to the United States Court of Veterans 
Appeals, now known as the United States Court of Appeals for 
Veterans Claims (Court).  In a decision rendered in October 
1998, the Court held that the veteran's claim for secondary 
service connection was well grounded, vacated the Board's 
decision, and remanded the matter to the Board for 
adjudication of the claim on the merits.  

In June 1999, the Board requested the opinion of an 
independent medical expert (IME) with respect to the issue on 
appeal.  The requested opinion was received at the Board in 
July 1999.  By September 1999 decision, the Board again 
upheld the RO's denial of the veteran's claim, finding that 
his ankylosing spondylitis was not caused or chronically 
worsened by his service-connected bacillary dysentery.

The veteran appealed the Board's decision to the Court.  In a 
decision rendered in March 2001, the Court held that the 
Board had suggested an answer to the question posed in its 
IME request and had failed to provide adequate reasons and 
bases for its decision, in that the September 1999 decision 
failed to adequately distinguish or refute medical articles 
submitted by the veteran.  The Court vacated the Board's 
decision, and remanded the matter to the Board for 
adjudication of the claim on the merits.  A copy of the 
Court's decision has been placed in the claims file.

Pursuant to the Court's Order, the Board sought a second IME 
in January 2002; the requested opinion was received later 
that same month.  

By June 2002 decision, the Board once more denied the 
veteran's claim of service connection for ankylosing 
spondylitis as secondary to service-connected bacillary 
dysentery.  In reaching its conclusions, the Board relied not 
only on the January 2002 IME report but also on the July 1999 
IME report.  

The veteran again appealed the Board's ruling to the Court, 
and in March 2003, the Court vacated the Board's June 2002 
decision and remanded this matter for further action by the 
Board.  Specifically, the Court ordered that the veteran be 
advised of the types of evidence VA would assist him in 
obtaining pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA).  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  The Court also ordered that the July 1999 IME report 
not be considered when the veteran's claim is ultimately 
readjudicated.  


REMAND

The veteran was informed of the provisions of VCAA in the 
Board's June 2002 decision.  The veteran, however, has not 
been advised of the types of evidence VA would assist him in 
obtaining as required by Quartuccio, supra.  The veteran must 
be advised of his rights and responsibilities under VCAA and 
of the types of evidence VA will assist him in obtaining.  In 
addition, this letter must provide notice to the veteran of 
his right to a one-year response period.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, ___ 
F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 2003) (holding 38 
C.F.R. § 3.159(b)(1) to be invalid for imposing a 30-day, 
rather than one-year, deadline for the submission of 
evidence).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Specifically, the RO must send 
the veteran a letter describing his 
rights and responsibilities under VCAA in 
accordance with the recent decisions in 
Paralyzed Veterans of America V. 
Secretary of Veterans Affairs and 
Quartuccio v. Principi and any other 
applicable legal precedent.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




